MEMORANDUM ***
The district court did not err in revoking appellant’s supervised release. The certified judgment of appellant’s conviction entered on his People v. West guilty plea, together with the state court’s finding of a factual basis for the plea, sufficiently established that appellant committed a crime *594in violation of the terms of his supervised release. See People v. West, 3 Cal.3d 595, 91 Cal.Rptr. 385, 477 P.2d 409 (1970); United States v. Verdusco, 330 F.3d 1182 (9th Cir.2003). Appellant’s argument that 18 U.S.C. § 3583 revocation proceedings are unconstitutional is foreclosed by United States v. Huerta-Pimental, 445 F.3d 1220 (9th Cir.2006), cert. denied, — U.S. -, 127 S.Ct. 545, 166 L.Ed.2d 403 (2006).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.